DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 02/08/2022.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the previous rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (U.S. 2017/0318422 A1) in view of Olejak (U.S. 2017/0178064 A1).

Claim 1, Kokkonen teaches:
A system for optimizing workflow operations by tracking a workflow asset (Kokkonen, Fig. 9), comprising: 
at least one movable tracking beacon (Kokkonen, Fig. 9: 401) for attachment to a mobile workflow asset (Kokkonen, Fig. 9: 411, The beacon device 401 attached to package 411 is a movable tracking beacon.), comprising: 
a Bluetooth module (Kokkonen, Fig. 9: 403) configured to communicate with other Bluetooth devices within range (Kokkonen, Paragraphs [0153] and [0193], The beacons and mobile device(s) communicate via Bluetooth.) and a power source for powering the Bluetooth module (Kokkonen, Paragraph [0193]); and 
three or more fixed tracking beacons (Kokkonen, Fig. 9: 401, Paragraph [0170], The stationary beacon devices 401 are fixed tracking beacons.  The stationary beacon devices have a precise radii that do not overlap with each other, and are used to cover a plurality of locations of the facility, e.g. walls, pathways, gates, doors, windows, etc. (see Kokkonen, Paragraph [0172]).   Thus, it would have been obvious to one of ordinary skill in the art for the system to have more than the disclosed stationary beacon devices 401 of Fig. 9, in order to provide full coverage of a location, e.g. a shopping mall (see Kokkonen, Paragraphs [0172-0174]).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.) configured for placement around a workflow environment (Kokkonen, Paragraph [0170], An example of a workflow environment is a shopping mall.), each of the three or more plurality of fixed tracking beacons having at least a power source (Kokkonen, Paragraph [0193]) and a beacon Bluetooth module therein (Kokkonen, Fig. 9: 403, Paragraphs [0153] and [0193], The transceivers of the beacon devices 401 communicate in accordance with a Bluetooth standard.), and configured to repeatedly send out Bluetooth signals (Kokkonen, ); and 
a tracking and analysis device (Kokkonen, Fig. 9: 413) in Bluetooth communication with the at least one movable tracking beacon and the three or more plurality of fixed tracking beacons (Kokkonen, Paragraphs [0153] and [0193], The beacons and mobile device(s) communicate via Bluetooth.) to determine a location of the at least one movable tracking beacon and the mobile workflow asset present within the workflow environment by analyzing signal strength(s) of the Bluetooth signals received from at least three of the three or more fixed tracking beacons (Kokkonen, Paragraphs [0176-0177], The system associates the location of the package 411, via the mobile beacon device 401 attached thereto, based on the location of the stationary beacon device 401.  The relative locations are determined based on communication ranges 429 and signal strength (see Kokkonen, Paragraph [0174]).  For example, as a mobile device moves past a beacon, a peak in signal strength indicates the relative location of the beacon (see Kokkonen, Paragraph [0149]).).
Kokkonen does not specifically teach:
The at least one movable tracking beacon comprising: 
an accelerometer for measuring movement and acceleration of the workflow asset; and 
a battery for charging the Bluetooth module and the accelerometer;
each of the plurality of fixed tracking beacons having at least a beacon battery.
Olejak teaches:
The at least one movable tracking beacon comprising: 
an accelerometer for measuring movement and acceleration of the workflow asset (Olejak, Paragraph [0071], The beacons are attached to items (see Olejak, Paragraph [0051]).); and 
a battery for charging the at least one movable tracking beacon (Olejak, Paragraph [0049]);
each of the plurality of tracking beacons having at least a beacon battery (Olejak, Paragraph [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kokkonen by integrating the teaching of an accelerometer and battery of a beacon, as taught by Olejak.
The motivation would be improve power efficiency by providing a rechargeable battery as well as a lower-power mode (see Olejak, Paragraph [0049]).

Claim 2, Kokkonen in view of Olejak further teaches:
The tracking and analysis device further comprises a Wi-Fi module configured to communicate with other Wi-Fi enabled devices (Kokkonen, Paragraph [0143], The mobile device 301 includes one or more transceivers, including one or more transceivers used to communicate with Wi-Fi access points.).

Claim 4, Kokkonen in view of Olejak further teaches:
The tracking and analysis device is a plurality of tracking analysis devices (Kokkonen, Paragraph [0183], Different mobile devices can be installed with the application to assist users to locating their packages.), and wherein the system is configured to track and monitor the plurality of tracking and analysis devices within the workflow environment simultaneously (Kokkonen, Paragraph [0183], The applications installed on the mobile devices can aid the respective users to locate packages.).

Claim 5, Kokkonen in view of Olejak further teaches:
The tracking and analysis device is further configured to transmit data to a central control administrator or processor for additional analysis and to provide real-time workflow optimization data (Kokkonen, Paragraph [0148], The mobile device may alternatively transmit beacon signals to centralized server for computing the location of the mobile device, i.e. real-time workflow optimization data.  The server also serves to locate a user’s package (see Kokkonen, Paragraph [0160]) and provide navigation instructions (Kokkonen, Paragraph [0161]).).

Claim 6, Kokkonen in view of Olejak does not explicitly teach:
The tracking and analysis device is rechargeable.
However, it would have been obvious to one of ordinary skill in the art to substitute mobile device 413 with a user’s mobile computing device (see Kokkonen, Paragraph [0052]), which is equivalent to the mobile device 413 because the user’s mobile computing device includes processing capabilities and mobile applications running on the mobile computing device.  Thus, one of ordinary skill in the art would have a reasonable expectation of success.  Furthermore, because the mobile computing device includes, for example, a smart phone or a tablet computer, it would have been obvious to one of ordinary skill in the art for the mobile computing device to be rechargeable. 

Claim 7, Kokkonen in view of Olejak further teaches:
The at least one movable tracking device is replaceable (Kokkonen, Paragraph [0167], The Bluetooth beacon devices may be removed, and thus it would have been obvious to one of ordinary skill in the art for the Bluetooth beacon devices to be replaceable once removed.).

Claim 8, Kokkonen in view of Olejak further teaches:
The three or more fixed tracking beacons are placed around the workflow environment (Kokkonen, Paragraph [0155], The stationary Bluetooth beacon devices may be placed throughout a facility.), to ensure full Bluetooth signal coverage of the workflow environment (Kokkonen, Fig. 9, The ranges 429 of the plurality of beacon devices 401 represent full coverage of the workflow environment.).
Kokkonen in view of Olejak does not explicitly teach:
The plurality of fixed tracking beacons are placed in a grid configuration at intervals of no more than 20 feet apart.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to rearrange the locations of the stationary beacon devices such that the station beacon devices are located at intervals of 20 feet apart from each other, as taught by Kokkonen in view of Olejak, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system and would yield predictable results.  See MPEP 2144.04.

Claim 10, Kokkonen in view of Olejak further teaches:
The tracking and analysis device further increases workflow efficiency by using the Bluetooth module of the at least one movable tracking beacon to track the number of customers or employees with a cell phone within the range of the at least one moveable tracking beacon, as well as how long those customers or employees remain near the tracking and analysis device (Kokkonen, Paragraphs [0160-0163], As the user picks up the package and traverses the facility with the package and the mobile device, the system is able to track the movements of the package and the mobile device.  Thus, it would have been obvious to one of ordinary skill in the art for the system to be capable of tracking the number of customers, i.e. one customer per mobile device, wherein each customer has a mobile computing device (see Kokkonen, Paragraph [0052]).  The customers interact with and carry the mobile device, i.e. ).

Claim 11, Kokkonen in view of Olejak further teaches:
Software for use in analyzing data received from the tracking and analysis device (Kokkonen, Paragraphs [0160] and [0175], Both the server and the mobile device have applications for analyzing/using data collected by the mobile device.).

Claim 12, Kokkonen in view of Olejak further teaches:
The at least one movable tracking beacon is combined with, or incorporated into, the tracking and analysis device (Kokkonen, Paragraphs [0164-0165], A robot may carry the mobile device and the package, effectively combining the mobile device and the beacon device attached to the package.).

Claim 13, Kokkonen in view of Olejak further teaches:
The tracking and analysis device determines location of the at least one movable tracking beacon within a range of 2-3 feet (Kokkonen, Paragraph [0154], The accuracy of the utilizing Bluetooth devices are based on communication range, wherein class 1 Bluetooth devices have a range of 1 meter and class 2 Bluetooth devices have a range of 10 meters.  Thus the accuracy of both class 1 and class 2 Bluetooth devices overlap 2-3 feet.).

Claim 14, Kokkonen teaches:
A method for tracking a workflow asset (Kokkonen, Fig. 9), comprising: 
providing a moveable tracking beacon (Kokkonen, Fig. 9: 401), comprising: 
a Bluetooth module (Kokkonen, Fig. 9: 403) configured to communicate with other Bluetooth devices within range (Kokkonen, Paragraphs [0153] and [0193], The beacons and mobile device(s) communicate via Bluetooth.  The term “low frequency Bluetooth” is interpreted as Bluetooth, wherein the Bluetooth standard includes a range of operating frequencies.); 
and a power source for powering the Bluetooth module (Kokkonen, Paragraph [0193]); and 
attaching the movable tracking beacon to the workflow asset to be tracked (Kokkonen, Fig. 9: 411, The beacon device 401 attached to package 411 is a movable tracking beacon.); 
positioning three or more fixed tracking beacons around a workflow environment (Kokkonen, Fig. 9: 401, Paragraph [0170], The stationary beacon devices 401 are fixed tracking beacons.  The stationary beacon devices have a precise radii that do not overlap with each other, and are used to cover a plurality of locations of the facility, e.g. walls, pathways, gates, doors, windows, etc (see Kokkonen, Paragraph [0172]).   Thus, it would have been obvious to one of ordinary skill in the art for the system to have more than the disclosed stationary beacon devices 401 of Fig. 9, in order to provide full coverage of a location, e.g. a shopping mall (see Kokkonen, Paragraphs [0172-0174]).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.); 
activating the three or more fixed tracking beacons to emit Bluetooth signals therefrom (Kokkonen, Paragraph [0182], The stationary beacon device communicates with a mobile device when the mobile device is within range.); 
receiving the plurality of Bluetooth signals at a tracking and analysis device (Kokkonen, Paragraphs [0153] and [0193], The beacons and mobile device(s) communicate via Bluetooth.); 
wherein relative signal strength of Bluetooth signals received from at least three of the three or more fixed tracking beacons indicates distance relative to the moveable tracking beacon and the workflow asset attached thereto (Kokkonen, Paragraphs [0176-0177], The system associates the location of the package 411, via the mobile beacon device 401 attached thereto, based on the location of the stationary beacon device 401.  The relative locations are determined based on communication ranges 429 and signal strength (see Kokkonen, Paragraph [0174]).  For example, as a mobile device moves past a beacon, a peak in signal strength indicates the relative location of the beacon (see Kokkonen, Paragraph [0149]).  The locations of the stationary beacon devices, the mobile stationary beacon devices, and the mobile device indicate a distance relative to each other.).
Kokkonen does not specifically teach:
The at least one movable tracking beacon comprising: 
an accelerometer for measuring the movement and acceleration of a workflow asset;
and a battery for charging the Bluetooth module and the accelerometer.
Olejak teaches:
The at least one movable tracking beacon comprising: 
an accelerometer for measuring movement and acceleration of the workflow asset (Olejak, Paragraph [0071], The beacons are attached to items (see Olejak, Paragraph [0051]).); and 
a battery for charging the at least one movable tracking beacon (Olejak, Paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kokkonen by integrating the teaching of an accelerometer and battery of a beacon, as taught by Olejak.
The motivation would be improve power efficiency by providing a rechargeable battery as well as a lower-power mode (see Olejak, Paragraph [0049]).


The distance of the three or more fixed tracking beacons relative to the tracking and analysis device is pinpointed to within a range of at least 2-3 feet (Kokkonen, Paragraph [0154], The accuracy of the utilizing Bluetooth devices are based on communication range, wherein class 1 Bluetooth devices have a range of 1 meter and class 2 Bluetooth devices have a range of 10 meters.  Thus the accuracy of both class 1 and class 2 Bluetooth devices overlap 2-3 feet.).

Claim 16, Kokkonen in view of Olejak further teaches:
The three or more fixed tracking beacons are placed around the workflow environment (Kokkonen, Paragraph [0155], The stationary Bluetooth beacon devices may be placed throughout a facility.).
Kokkonen in view of Olejak does not explicitly teach:
The plurality of fixed tracking beacons are placed in a grid configuration at intervals of no more than 20 feet apart.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to rearrange the locations of the stationary beacon devices such that the station beacon devices are located at intervals of 20 feet apart from each other, as taught by Kokkonen in view of Olejak, as a matter of engineering/design choice.  Such a modification would not change the principal operation of the system and would yield predictable results.  See MPEP 2144.04.

Claim 17, Kokkonen in view of Olejak further teaches:
The plurality of Bluetooth signals received by the tracking and analysis device further indicate a direction and speed at which the tracking and analysis device is moving (Kokkonen, Paragraphs [0161-0163], As the mobile device is used to navigate along a route to locate and transport the package, ).

Claim 18, Kokkonen teaches:
A tracking and analysis device (Kokkonen, Fig. 9: 413) for tracking a mobile workflow asset within a workflow environment (Kokkonen, Fig. 9: 411), comprising: 
a movable tracking beacon (Kokkonen, Fig. 9: 401) attached to a workflow asset (Kokkonen, Fig. 9: 411, The beacon device 401 attached to package 411 is a movable tracking beacon.), comprising; 
a Bluetooth module (Kokkonen, Fig. 9: 403) configured to communicate with other Bluetooth devices within range (Kokkonen, Paragraphs [0153] and [0193], The beacons and mobile device(s) communicate via Bluetooth.  The term “low frequency Bluetooth” is interpreted as Bluetooth, wherein the Bluetooth standard includes a range of operating frequencies.); 
a power source for powering the low frequency Bluetooth module, and any other electronic components of the at least one movable tracking beacon (Kokkonen, Paragraph [0193]);
and wherein the tracking and analysis device calculates the location of itself and the workflow asset attached thereto, within a workflow environment by analyzing relative signal strength of Bluetooth signals received from at least three or more fixed tracking beacons around the workflow environment (Kokkonen, Paragraphs [0176-0177], The system associates the location of the package 411, via the mobile beacon device 401 attached thereto, based on the location of the stationary beacon device 401.  The relative locations are determined based on communication ranges 429 and signal strength (see Kokkonen, Paragraph [0174]).  For example, as a mobile device moves past a beacon, a peak in signal strength indicates the relative location of the beacon (see Kokkonen, Paragraph [0149]).  Kokkonen, Fig. 9: 401, Paragraph [0170], The stationary beacon devices 401 are fixed tracking beacons.  The stationary beacon devices have a precise radii that do not overlap with each other, and are used to ).
Kokkonen does not specifically teach:
The movable tracking beacon comprising: 
an accelerometer for measuring movement and acceleration of the workflow asset; and 
a battery for charging the Bluetooth module and the accelerometer;
and wherein the movable tracking beacon located within the tracking and analysis device calculates the location of itself.
As per the limitation of the movable tracking beacon within the tracking and analysis device, it would have been obvious to one of ordinary skill in the art, at the time of filing, to integrate the mobile device and the movable beacon device with the package, as a matter of design choice.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.
Olejak teaches:
The at least one movable tracking beacon comprising: 
an accelerometer for measuring movement and acceleration of the workflow asset (Olejak, Paragraph [0071], The beacons are attached to items (see Olejak, Paragraph [0051]).); and 
a battery for charging the at least one movable tracking beacon (Olejak, Paragraph [0049]);
each of the plurality of tracking beacons having at least a beacon battery (Olejak, Paragraph [0071]).

The motivation would be improve power efficiency by providing a rechargeable battery as well as a lower-power mode (see Olejak, Paragraph [0049]).

Claim 19, Kokkonen in view of Olejak further teaches:
The tracking and analysis device further determines the location of itself, and the workflow asset attached thereto, within a range of 2-3 feet (Kokkonen, Paragraph [0154], The accuracy of the utilizing Bluetooth devices are based on communication range, wherein class 1 Bluetooth devices have a range of 1 meter and class 2 Bluetooth devices have a range of 10 meters.  Thus the accuracy of both class 1 and class 2 Bluetooth devices overlap 2-3 feet.).

Claim 20, Kokkonen in view of Olejak further teaches:
The tracking and analysis device further indicates a direction and speed at which the workflow asset is moving (Kokkonen, Paragraphs [0161-0163], As the mobile device is used to navigate along a route to locate and transport the package, the changes in location and turn by turn directions are both indicative of both the direction the mobile device and the package are traveling and the speed at which the mobile device and package are traveling.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (U.S. 2017/0318422 A1) in view of Olejak (U.S. 2017/0178064 A1), in view of Madhusudhana  et al. (U.S. 2019/0354735 A1).


A robot further comprises a RFID reader/scanner configured to detect and read RFID tags (Kokkonen, Paragraph [0058]).
Kokkonen in view of Olejak does not specifically teach:
The tracking and analysis device further comprises a RFID reader/scanner configured to detect and read RFID tags.
Madhusudhana teaches:
A mobile device including an RFID reader module (Madhusudhana, Paragraph [0038]) configured to detect and read RFID tags (Madhusudhana, Paragraph [0013]).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the mobile device in Kokkonen in view of Olejak, by integrating the teaching of an RFID reader module attached to a mobile device, as taught by Madhusudhana.
The motivation would be to utilize a cost effective way of reading RFID tags (see Madhusudhana, Paragraph [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (U.S. 2017/0318422 A1) in view of Olejak (U.S. 2017/0178064 A1), in view of Wee et al. (U.S. 2018/0128694 A1).

Claim 9, Kokkonen in view of Olejak does not specifically teach:
A 5-volt USB hub for charging the tracking and analysis device.
	Wee teaches:
	A 5-volt USB hub for charging a portable device (Wee, Paragraph [0002]).

	The motivation would be to utilize a known method of charging for quickly charging a battery (see Wee, Paragraph [0002]).

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the cited reference fails to teach the locating of the mobile tracking beacon utilizing three or more fixed tracking beacons, the Examiner respectfully disagrees.  As disclosed in the rejection above, it would have been obvious to one of ordinary skill in the art for the system in Kokkonen to have more than two stationary beacon devices 401 (see rejection above and Kokkonen, Paragraphs [0172-0174]).  Applicant appears to interpret the claims, as currently amended, to utilize three or more fixed tracking beacons simultaneously, e.g. via triangulation, to determine the location of the movable tracking beacon.  The claims, however, only require the use of the three or more fixed tracking beacons, and one of ordinary skill in the art recognizes that any combination that utilizes three or more tracking beacons reads on the claimed invention.  For example, the Applicant argues that Kokkonen only uses two beacons (see Applicant’s arguments, Page 14), however, as the user travels through the building and reaches other stationary beacon devices along the path, the location of the mobile device is determined based on each successive stationary beacon device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683